
	
		II
		110th CONGRESS
		2d Session
		S. 3053
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2008
			Mr. Smith (for himself
			 and Ms. Cantwell) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XI of the Social Security Act to provide
		  grants for eligible entities to provide services to improve financial literacy
		  among older individuals.
	
	
		1.Financial literacy
			 servicesPart A of title XI of
			 the Social Security Act (42 U.S.C. 1301 et seq.) is amended by adding at the
			 end the following new section:
			
				1150A.Financial literacy services(a)DefinitionsIn
				this section:
						(1)Area agency on
				agingThe term area agency on aging has the
				meaning given that term in section 102 of the Older Americans Act of 1965 (42
				U.S.C. 3002).
						(2)Financial
				literacy servicesThe term financial literacy
				services means the services described in subsection (b)(1).
						(3)Older
				individualThe term older individual has the
				meaning given that term in such section 102.
						(b)Grants for
				services
						(1)In
				generalThe Secretary shall make grants to eligible entities and
				other entities determined appropriate by the Secretary to enable the entities
				to provide services to improve financial literacy among older individuals,
				including older individuals who are women, and the family members and legal
				representatives of such individuals. The Secretary shall make the grants on a
				competitive basis, and nationwide.
						(2)Eligible
				entitiesTo be eligible to receive a grant under this subsection,
				an entity shall be an area agency on aging or another entity that meets such
				requirements as the Secretary may specify.
						(3)ApplicationTo
				be eligible to receive a grant under this subsection, an entity shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may require. In the case of an entity who intends
				to provide the financial literacy services jointly with other services as
				described in paragraph (4)(C), the application shall include information
				demonstrating that the entity has the capacity to provide the services
				jointly.
						(4)Use of
				funds
							(A)In
				generalAn entity that receives a grant under this subsection
				shall use the funds made available through the grant to provide financial
				literacy services, such as financial literacy education, training, and
				assistance.
							(B)Provision
				through contractsThe entity may provide the services directly or
				by entering into a contract with an organization that provides counseling,
				advice, or representation to older individuals and the family members and legal
				representatives of such individuals in a community served by the entity.
							(C)Provision with
				other servicesThe entity may provide the services alone or
				jointly with other services provided by or funded by the eligible entity, such
				as—
								(i)services provided
				through State Health Insurance Assistance Programs;
								(ii)services
				provided through a Long-Term Care Ombudsman program under section 307(a)(9) or
				712 of the Older Americans Act of 1965 (42 U.S.C. 3027, 3058g);
								(iii)information and
				assistance services provided under the Older Americans Act of 1965 (42 U.S.C.
				3001 et seq.);
								(iv)legal assistance
				services provided under the Older Americans Act of 1965 (42 U.S.C. 3001 et
				seq.);
								(v)services provided
				through Senior Medicare Patrol Projects conducted by the Administration on
				Aging;
								(vi)case management
				services; and
								(vii)services
				provided through Aging and Disability Resource Centers.
								(5)ReportThe
				Secretary shall submit to Congress an annual report on the activities carried
				out by entities under a grant under this subsection.
						(c)National
				support center for financial literacy grant
						(1)In
				generalThe Secretary may make a grant to an eligible center to
				coordinate the services provided through, and support the grant recipients
				under, the grant program carried out under subsection (b).
						(2)Eligible
				centerTo be eligible to receive a grant under this subsection, a
				center shall—
							(A)be an entity that
				is housed within an organization described in section 501(c) of the Internal
				Revenue Code of 1986 that is exempt from taxation under section 501(a) of such
				Code;
							(B)have a minimum of
				10 years experience operating a national program and support center with a
				focus on financial literacy; and
							(C)be primarily
				engaged in outreach and training activities designed to provide financial
				education and retirement planning for low- and moderate-income individuals,
				particularly with respect to women; and
							(D)have a
				demonstrated record of collaboration with organizations that focus on the needs
				of low- and moderate-income individuals and with national organizations serving
				the elderly, including those working with area agencies on aging and women, as
				well as organizations with expertise in financial services and related
				fields.
							(3)Use of
				fundsA center that receives a grant under this subsection shall
				use the funds made available through the grant to—
							(A)design and
				conduct training (which may include providing training for trainers) related to
				financial literacy services;
							(B)provide curricula
				for financial literacy services;
							(C)develop and
				disseminate relevant information about financial literacy services;
							(D)conduct outreach
				to national, State, and community organizations through a series of strategic
				partnerships in order to improve financial literacy among older individuals and
				the family members and legal representatives of such individuals;
							(E)provide technical
				assistance to the grant recipients under subsection (b) with respect to the
				program; and
							(F)collect data from
				such grant recipients about the services provided under this section, and the
				impact of those services.
							(4)Addressing
				challenges to women in securing adequate retirement incomeIn
				addition to the activities described in paragraph (3), a center that receives a
				grant under this subsection shall use the funds made available through the
				grant to conduct activities that are focused on addressing the challenges faced
				by older women, women of color, single women, and women who are heads of
				households to securing an adequate retirement income.
						(d)CoordinationThe
				Secretary shall ensure that the activities carried out under the grant program
				under subsection (b) and under a grant made under subsection (c) are
				coordinated with the activities carried out by—
						(1)the Office of
				Financial Education of the Department of the Treasury; and
						(2)the Financial
				Literacy and Education Commission established under section 513 of the
				Financial Literacy and Education Improvement Act (20 U.S.C. 9702).
						(e)FundingThe
				Secretary of the Treasury shall transfer to the Secretary of Health and Human
				Services from the Federal Old-Age and Survivors Insurance Trust Fund and
				Federal Disability Insurance Trust Fund established under section 201 such
				funds as are necessary for making grants under this
				section.
					.
		
